         CASE 0:18-cv-01020-WMW-LIB Doc. 96 Filed 12/28/20 Page 1 of 5

                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                                VOICE (314) 244-2400
Michael E. Gans
                                                                                  FAX (314) 244-2780
Clerk of Court
                                                                                www.ca8.uscourts.gov

                                                            December 28, 2020


Mr. Andrew A. Wolf
IVERSON & REUVERS
9321 Ensign Avenue, S.
Bloomington, MN 55438-0000

       RE: 20-3690 Craig Casler v. Deborah Benson, et al

Dear Mr. Wolf:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.
         CASE 0:18-cv-01020-WMW-LIB Doc. 96 Filed 12/28/20 Page 2 of 5

       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                     Michael E. Gans
                                                     Clerk of Court

CYZ

Attachments

cc:    Ms. Kate M. Fogarty
       Mr. Jason Michael Hiveley
       Mr. Vincent J. Moccio
       Mr. Colin Flynn Peterson
       Mr. Brandon E. Thompson

          District Court/Agency Case Number(s): 0:18-cv-01020-WMW
         CASE 0:18-cv-01020-WMW-LIB Doc. 96 Filed 12/28/20 Page 3 of 5

Caption for Case Number: 20-3690

Craig Casler, (as Trustee for the Heirs and Next-of-Kin of Abby Rudolph, deceased)

            Plaintiff - Appellee

v.

Clay County, Minnesota; Julie Savat, individually and in her capacity as Clay County Jail
Administrator; Justin Roberts, individually and in his capacity as Clay County Assistant Jail
Administrator; Raynor Blum, CO, individually and in his capacity as Clay County Correctional
Officer; Nancy Livingood, CO, individually and in her capacity as Clay County Correctional
Officer; Ashley Johnson, CO, individually and in her capacity as Clay County Correctional
Officer; Tiffany Larson, CO, individually and in her capacity as Clay County Correctional
Officer

            Defendants

Deborah Benson, CO, individually and in her capacity as Clay County Correctional Officer; Jana
Bartness, CO, individually and in her capacity as Clay County Correctional Officer

            Defendants - Appellants

Ryan Magnuson, CO, individually and in his official capacity as Clay County Correctional
Officer; Anastacia Hermes, CO, individually and in her capacity as Clay County Correctional
Officer; Joel Torkelson, CO, individually and in his capacity as Clay County Correctional
Officer

            Defendants

Anthony Hanson, CO, individually and in his capacity as Clay County Correctional Officer

            Defendant - Appellant

Amber Nelson, CO, individually and in her capacity as Clay County Correctional Officer

            Defendant

Cassie Olson, CO, individually and in her capacity as Clay County Correctional Officer; Devin
Lien, CO, individually and in her capacity as Clay County Correctional Officer

            Defendants - Appellants

Richard Stetz, CO, individually and in his capacity as Clay County Correctional Officer; Brianna
Then, CO, individually and in her capacity as Clay County Correctional Officer; Amy Rood, CO,
individually and in her capacity as Clay County Correctional Officer

            Defendants

Lucas Heck, CO, individually and in his capacity as Clay County Correctional Officer

            Defendant - Appellant
         CASE 0:18-cv-01020-WMW-LIB Doc. 96 Filed 12/28/20 Page 4 of 5


Kari White-Tuton, CO, individually and in her capacity as Clay County Jail Correctional Officer
and Clay County Jail Health Tech

            Defendant
        CASE 0:18-cv-01020-WMW-LIB Doc. 96 Filed 12/28/20 Page 5 of 5

Addresses for Case Participants: 20-3690

Mr. Andrew A. Wolf
IVERSON & REUVERS
9321 Ensign Avenue, S.
Bloomington, MN 55438-0000

Ms. Kate M. Fogarty
U.S. DISTRICT COURT
District of Minnesota
202 U.S. Courthouse
300 S. Fourth Street
Minneapolis, MN 55415-0000

Mr. Jason Michael Hiveley
IVERSON & REUVERS
9321 Ensign Avenue, S.
Bloomington, MN 55438-0000

Mr. Vincent J. Moccio
BENNEROTTE & ASSOCIATES
Suite 200
3085 Justice Way
Eagan, MN 55121

Mr. Colin Flynn Peterson
CIRESI & CONLIN
Suite 4600
225 S. Sixth Street
Minneapolis, MN 55402

Mr. Brandon E. Thompson
CIRESI & CONLIN
Suite 4600
225 S. Sixth Street
Minneapolis, MN 55402
